188 U.S. 485
23 S.Ct. 363
47 L.Ed. 554
UNITED STATESv.CHARLES A. WILLIAMS et al.
No. 59.
Argued October 30, 31, 1902.
Ordered for reargument December 22, 1902.
Reargued January 9, 1903.
Decided January 26, 1903.

Mr. Robert A. Howard, and Solicitor General Richards for United states.
Messrs. Julian Mitchell, Jr., Henry A. M. Smith, and Julian Mitchell for defendants in error.
Mr. Justice Brewer delivered the opinion of the court:


1
This case is in all substantial respects similar to the one just decided [United States v. Lynah, 187 U. S. —, ante, 349, 23 Sup. Ct. Rep. 349], and for the reasons given in the opinion therein the judgment is affirmed.


2
For the reason stated in their dissenting opinion in the prior case, the Chief Justice, Mr. Justice Harlan and Mr. Justice White dissent also in this case.


3
Mr. Justice McKenna took no part in the decision of these cases.